          Case 1:18-cr-00693-RMB Document 54 Filed 04/04/19 Page 1 of 2



     quinn emanuel trial lawyers | new york
     51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                  WRITER'S DIRECT DIAL NO.
                                                                                                            (212) 849-7617

                                                                                                WRITER'S EMAIL ADDRESS
                                                                                     danielkoffmann@quinnemanuel.com
April 4, 2019

VIA ECF AND HAND DELIVERY

Hon. Richard M. Berman
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:       United States v. Owens, et al., 18 Cr. 693 (RMB)

Dear Judge Berman:

        We write on behalf of Defendant Harald Joachim von der Goltz regarding the conditions
of his pretrial release. At Mr. von der Goltz’s initial appearance on Friday, March 22, Judge
Aaron accepted Mr. von der Goltz’s proposed bail application, to which the government
consented, which included a $650,000 bond. See Dkt. No. 51. That figure derived from the
£500,000 bond that the Central London Magistrate’s Court set as a bail condition after Mr. von
der Goltz was arrested in London in December 2018 pursuant to the indictment in this case. The
government consented to Mr. von der Goltz satisfying any cash bond that the Court might
require as a condition of Mr. von der Goltz’s pretrial release in the United States with the funds
used to satisfy the bond in the United Kingdom. Mr. von der Goltz, of course, is at the mercy of
the U.K. courts’ bureaucratic process for returning those funds. Accordingly, the government
also consented to a two-week period from Mr. von der Goltz’s initial appearance on Friday,
March 22, for the bond to be posted. Id. As a result, the deadline to satisfy the $650,000 bond is
this Friday, April 5.

        Since his initial appearance on March 22, Mr. von der Goltz has worked tirelessly to
obtain the funds from the U.K. authorities in order to satisfy the bond. We understand from Mr.
von der Goltz’s U.K. counsel that on Monday, March 25, the Central London Magistrate’s Court
instructed Liberata UK Limited, the third-party custodian of the £500,000, to return the funds to
the JPMorgan New York account from which they were received in December. We further
understand that Liberata initiated a wire transfer on Tuesday, April 2, but that JPMorgan did not
receive the funds. And we are informed that Liberata will not disclose the wiring instructions it
used for this transfer—which information is needed in order to understand where Liberata wired
the funds and why JPMorgan did not receive them—without an original, signed letter from the
owner of the JPMorgan account. That letter has been sent to Liberata by the fastest available

     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:18-cr-00693-RMB Document 54 Filed 04/04/19 Page 2 of 2



means, and we understand it will arrive on Friday, April 5. At that point, we anticipate that the
Central London Magistrate’s Court will instruct Liberata to disclose the wiring instructions it
used and, if the funds already have been returned to Liberata, to attempt a second wire with
correct instructions. Unfortunately, it appears unlikely that this process will be completed in
time for the funds to be delivered to the Court to satisfy the April 5 deadline.

        As a result of this bureaucratic logjam, Mr. von der Goltz respectfully requests a one-
week extension of the April 5 deadline to satisfy the $650,000 cash bond. This is Mr. von der
Goltz’s first request for an extension of this deadline, and we are hopeful that it will give
Liberata and the Central London Magistrate’s Court sufficient time to coordinate with JPMorgan
to resolve this issue.

        We have conferred with counsel for the government, which takes no position, and with
the Pretrial Services Office, which has no objection to any extension in meeting the bond
conditions.

Respectfully submitted,

/s Daniel Koffmann
Daniel Koffmann

cc:    Officer John Moscato, Pretrial Services Office (via email)
       All counsel of record (via email and ECF)




                                                 2
